******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      NANCY ARAUJO v. EMANUEL ARAUJO
                (AC 36906)
                 Beach, Keller and Harper, Js.
         Argued April 9—officially released July 7, 2015

   (Appeal from Superior Court, judicial district of
              Windham, Graziani, J.)
  Nancy Araujo, self-represented, the appellant
(plaintiff).
  Jayme E. Stamper, with whom were Ariel MacPher-
son and Thomas Moran, for the appellee (defendant).
                          Opinion

   PER CURIAM. The self-represented plaintiff, Nancy
Araujo, appeals from the financial orders of the trial
court’s judgment dissolving her marriage to the defen-
dant, Emanuel Araujo. The essence of the plaintiff’s
claims on appeal are that (1) the court abused its discre-
tion in its distribution of the marital assets and debts
and by ordering the plaintiff to pay the defendant
$40,000, (2) the court abused its discretion in deviating
from the child support guidelines when determining
the amount of weekly child support to be paid by the
defendant to the plaintiff, (3) the court abused its discre-
tion when it entered orders regarding tax exemptions
and deductions for the minor children in the parties’
federal and state income tax returns, (4) the court’s
scrivener’s error in the findings of fact of the memoran-
dum of decision represents reversible error, and (5) the
court committed clear error when it entered a judicial
determination that the plaintiff’s judgment was satisfied
pursuant to Practice Book § 6-5. We affirm the judgment
of the court.
   The parties previously had been married and were
divorced on March 26, 2005. Thereafter, they remarried
on January 20, 2006, and the plaintiff commenced this
dissolution action on January 1, 2013. On March 28,
2014, the action was tried to the court. On April 10,
2014, the court issued its memorandum of decision that
set forth various orders regarding the dissolution, from
which the plaintiff now appeals. The plaintiff filed a
motion for articulation on April 24, 2014, to fix two
typographical errors and to seek clarification on a find-
ing of fact in the testimony of a witness. This motion
was granted by the court on May 14, 2014, and the court
issued a corrected memorandum of decision reaf-
firming its orders. Thereafter, the plaintiff filed this
appeal.
   ‘‘It is well settled that [w]e are not required to review
claims that are inadequately briefed. . . . We consis-
tently have held that [a]nalysis, rather than mere
abstract assertion, is required in order to avoid aban-
doning an issue by failure to brief the issue properly.
. . . [F]or this court judiciously and efficiently to con-
sider claims of error raised on appeal . . . the parties
must clearly and fully set forth their arguments in their
briefs. We do not reverse the judgment of a trial court
on the basis of challenges to its rulings that have not
been adequately briefed. . . . The parties may not
merely cite a legal principle without analyzing the rela-
tionship between the facts of the case and the law
cited. . . . [A]ssignments of error which are merely
mentioned but not briefed beyond a statement of the
claim will be deemed abandoned and will not be
reviewed by this court.’’ (Internal quotation marks omit-
ted.) Clelford v. Bristol, 150 Conn. App. 229, 233, 90
A.3d 998 (2014). We make additional note of the fact
that ‘‘although we afford self-represented parties some
latitude, the right of self-representation provides no
attendant license not to comply with relevant rules of
procedural and substantive law.’’ (Internal quotation
marks omitted.) Lucarelli v. Freedom of Information
Commission, 136 Conn. App. 405, 410, 46 A.3d 937,
cert. denied, 307 Conn. 907, 53 A.3d 222 (2012).
   We carefully have reviewed the plaintiff’s brief and
determined that the claims raised therein are inade-
quate for review. The plaintiff, in her brief, simply stated
numerous factual allegations without analysis and any
citation to legal principles. Therefore, we decline to
review the claims raised therein.
  The judgment is affirmed.